DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 09/14/2020. Presently, claims 1-8, 11-18, 20, and 21 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 13, 14, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0306813 to Perry in view of US Patent Application Publication No. 2016/0192029 to Bergstrom .
	With regard to claim 1, Perry discloses a method for providing gameplay of a cloud video game, comprising: executing a session of the cloud video game by a cloud gaming machine (0033).
	Perry does not appear to explicitly disclose peer-to-peer. However, the combination of Perry and Bergstrom teaches establishing, over a network, a peer-to-peer connection between a streaming Perry at 0024; 0033-0034; Bergstrom at 0057; 0083; 0099); transmitting, over the peer-to-peer connection from the streaming server to the client browser, gameplay video generated from the executing session of the cloud video game, wherein the gameplay video is encoded in a compressed format, and wherein the gameplay video is rendered for display by the client browser, wherein the streaming server is configured to receive input data from the client browser that is generated from interactivity with the gameplay video as displayed by the client browser, and the streaming server is configured to translate at least part of the received input data into commands configured for the session of the cloud video game, and the gameplay video being rendered in substantial real-time to enable real-time gameplay of the session of the cloud video game through the client browser (Perry at 0024; 0033-0034; 0043; 0046; 0057; 0153; 0155; Bergstrom at 0057); wherein executing the session of the cloud video game includes applying the commands to the session of the cloud video game, to drive the real-time gameplay of the session of the cloud video game through the client browser (Perry at 0024; 0043; 0046; 0057; 0153; 0155).
	With regard to claim 2, Bergstrom teaches that the client browser accesses a WebRTC API to render the gameplay video for display (0099; wherein it is understood that Perry as noted above discloses it being a game).
	With regard to claim 5, Bergstrom teaches that the streaming server monitors a condition of the peer-to-peer connection and adjusts the encoding of the gameplay video based on the condition of the peer-to-peer connection (fig. 4; 0096; 0198).
	With regard to claim 6, Bergstrom teaches that the streaming server adjusts a bitrate or a compression rate of the gameplay video based on the condition of the peer-to-peer connection (0159).
claim 7, Bergstrom teaches that the condition of the peer-to-peer connection monitored by the streaming server includes a bandwidth of the peer-to-peer connection (0153; 0159).
	With regard to claim 8, Perry discloses that the gameplay video is encoded in a VP9 or MPEG-4 video format (0043).
	With regard to claim 11, the combination of Perry and Bergstrom teaches that the input data is received over a data channel established using an RTCDataChannel API (Perry at 0057; Bergstrom at 0114).
	With regard to claim 13, Bergstrom teaches assigning the client browsers to a data center based on a location of the client browser and a location of the data center, the data center hosting the cloud gaming machine and the streaming server, the assigned of the client browser to the data center being configured to reduce latency over the peer-to-peer connection (0094; 0104; 0123; with Perry disclosing the game as discussed above).
	Claim 14 is a combination of elements from claims 1, 2, and 5 and is rejected in like manner.
	Claims 16-20 include elements related to claims 6-9 and 11 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the teachings of Bergstrom with the disclosure of Perry in order to optimize the distribution of digital content.
	With regard to claim 21, the combination of Perry and Bergstrom teaches a method for providing gameplay of cloud video game, comprising: executing a session of the cloud video game by a cloud gaming machine (Perry at 0033); establishing, over a network, a connection between a streaming server and a remote client browser, the connection being established in accordance with a WebRTC protocol (Perry at 0024; 0033-0034; Bergstrom at 0057; 0083; 0099); transmitting, over the connection from the streaming server to the client browser, gameplay video generated from the Perry at 0024; 0033-0034; Bergstrom at 0057); receiving, over the network by the streaming server, input data that is generated form an input device during interactivity with the game play video (Perry at 0024; 0043; 0046; 0057; 0153; 0155); translating by the streaming server, the received input data into commands configured for the cloud video game (Perry at 0024; 0043; 0046; 0057; 0153; 0155); wherein executing the session of the cloud video game includes applying the commands to the session of the cloud video game, to drive the real-time gameplay of the session of the cloud video game through the client browser (Perry at 0024; 0043; 0046; 0057; 0153; 0155).
Claims 3, 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Bergstrom as applied to claims 1 and 14 above, and further in view of US Patent Application Publication No. 2016/0380967 to Moore.
	With regard to claims 3, 4, and 15, Moore teaches a Session Design Protocol and an Interactive Connectivity Establishment framework (0042; 0110).
	With regard to claim 12, Moore teaches that establishing the peer-to-peer connection is configured to reduce or eliminate intermediary connections (0110).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Moore with the combination of Perry and Bergstrom in order to use known technology in order to provide an efficient connection between peers.
Response to Arguments
Claim objections have been withdrawn based upon Applicant’s amendments
Rejections based upon non-statutory double patenting have been withdrawn based upon Applicant filing terminal disclaimers related thereto.
Rejection based upon 35 USC 112 have been withdrawn based upon Applicant’s arguments.
With regard to the prior art, Applicant simply argues that the cited art does not disclose nor teach the newly amended subject matter. However, such is not the case as evidenced above. Applicant has given no explanation as to why receiving inputs and then sending back modified video data in accordance with those inputs would not read on the claim limitations. Therefore, Applicant’s arguments are not found to be convincing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/Jay Trent Liddle/            Primary Examiner, Art Unit 3715